Citation Nr: 0607686	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  02-12 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for headaches, to 
include claimed as due to an undiagnosed illness as a result 
of service in the Southwest Asia theater during the Persian 
Gulf War.

2.  Entitlement to service connection for dysthymia, also 
claimed as a disability manifested by anxiety, sleep 
disturbance, tiredness, poor concentration, and memory loss, 
to include claimed as due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.

3.  Entitlement to service connection for sexual dysfunction, 
to include claimed as due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.

4.  Entitlement to service connection for a gastrointestinal 
disorder, variously diagnosed as irritable bowel syndrome, 
gastritis, and a hiatal hernia, also claimed as a disability 
manifested by stomach pain, colitis, diarrhea, and weight 
loss, to include claimed as due to an undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War.     


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1990 to September 1991, with service in the 
Southwest Asia theater during the Persian Gulf War.  He also 
served periods of active duty for training and inactive duty 
training in the National Guard.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2001 by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a decision-remand dated June 24, 2004, the Board decided 
other claims which were in appellate status and remanded the 
claims listed on the first page of this decision to the RO 
via the VA Appeals Management Center (AMC) in Washington, DC, 
for further development of the evidence.  The case was 
returned to the Board in December 2005.      

The appeal is again REMANDED to the RO via the AMC in 
Washington, DC.  


REMAND

This appeal was certified to the Board by the RO on November 
28, 2005, and received at the Board on December 7, 2005.  On 
December 13, 2005, additional evidence pertinent to the 
appeal, including medical treatment records, was received at 
the Board from the appellant without a waiver of initial 
consideration of the additional evidence by the agency of 
original jurisdiction (AOJ).  

On January 25, 2006, pursuant to 38 C.F.R. § 20.1304(b), 
pertaining to the Board's consideration of additional 
pertinent evidence submitted by an appellant within 90 days 
of the mailing to him by the AOJ of notice that his appeal 
was certified to the Board, and in accordance with Board 
Chairman's Memorandum 01-05-09, the Board sent a letter to 
the appellant at his address of record notifying him that he 
had a right to waive AOJ consideration of the additional 
evidence which he had submitted in December 2005 and to 
request that the Board decide his appeal without first 
remanding his case to the AOJ for initial consideration of 
the new evidence.  The Board's letter informed the appellant 
that, if he did not contact the Board within 45 days of the 
date of the Board's letter to him concerning the subject of 
the letter, the Board would assume he did not wish for the 
Board decide his appeal without first remanding his case to 
the AOJ for initial consideration of the new evidence and, in 
that event, the Board would remand his appeal to the AOJ for 
review.  No response has been received by the Board from the 
appellant or from the appellant's representative to the 
Board's letter to the appellant dated January 25, 2006.

Accordingly, this case is REMANDED to the AMC for the 
following:

The AMC should re-adjudicate the 
veteran's claims in appellate status 
based on all of the evidence of record, 
including the evidence received at the 
Board from the appellant on December 13, 
2005.  If the decision on any issue 
remains adverse to the veteran, the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case.  The veteran and 
his representative should be afforded an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

